PECK, C. J.
We have examined the motion to dismiss the suit brought against General Swayne, by the said Williams ; the military orders on which the motion in the circuit court of Montgomery, to dismiss said suit was *158based, and the consent and admission of the attorney of the said Williams, in that suit. The suit was for an alleged assault and battery, and false imprisonment of the said Williams by said Swayne. The act complained of, was done by said Swayne, as a military officer in the military service of the United States, and in the discharge of his duties as such officer. The orders are peremptory, and require such suits to be at once dismissed. We do not see how the circuit court could have refused to dismiss the said suit, without coming into immediate conflict with said orders. The cqurt was, therefore, right in dismissing the suit, and, consequently, the application for a mandamus, to have the order dismissing the same set aside, must be overruled.
Let the application for a mandamus be overruled, at the costs of the applicant.